Decision reversed and matter remitted, with costs against the State Industrial Board, on the ground that the dependency of the mother and of the sister- of the deceased was conceded by the insurance carrier; settlement was negotiated at $3,500, approved by the district director of the Bureau of Rehabilitation; the State Industrial Board declined to approve the settlement, and later rescinded the finding of dependency and the award of death benefits, and made an award to the special funds. This reversal is in the interests of justice. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur-